In a personal injury negligence action, plaintiff appeals from so much of a judgment of the Supreme Court, Queens County, dated April 26, 1971, as is against her and in favor of defendant the City of New York, upon the trial court’s decision setting aside a jury verdict *809for plaintiff against said defendant and directing a verdict in favor of said defendant against plaintiff. Judgment reversed insofar as appealed from, on the law, with costs, verdict against defendant the City of New York reinstated and case remitted to the trial court for further proceedings not inconsistent herewith. Taking, as we must, the facts in the light most favorable to plaintiff and-giving her the benefit of every favorable inference which may reasonably be drawn therefrom (see Osipoff v. City of New York, 286 N. Y. 422, 425), we find that she showed facts and conditions from which the negligence of the defendant city could reasonably be inferred. This created a question of fact and consequently it was error to set aside the verdict in her favor against the city and to dismiss the complaint as to it (see Consalvo v. Grosso, 35 A D 2d 791, 792). The verdict should therefore be reinstated and plaintiff should be granted judgment thereon against the city. Latham, Acting P. J., Shapiro. Gulotta, Christ and Brennan JJ., concur.